NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-50176

                Plaintiff-Appellee,             D.C. No.
                                                3:19-mj-23221-FAG-H-1
 v.

EFRAIN CERVANTES-RAMIREZ,                       MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Marilyn L. Huff, District Judge, Presiding

                      Argued and Submitted August 3, 2021
                              Pasadena, California

Before: PAEZ, CALLAHAN, and BENNETT, Circuit Judges.

      Defendant Efrain Cervantes-Ramirez appeals the district court’s decision that

affirmed the magistrate judge’s acceptance of his guilty plea to the crime of

attempted illegal entry in violation of 8 U.S.C. § 1325(a)(1). Cervantes-Ramirez

claimed knowledge of alienage was an element of that offense. The magistrate judge

rejected Cervantes-Ramirez’s contention and so did not recite knowledge of alienage



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
as an element of the offense during the plea colloquy.           Cervantes-Ramirez

nonetheless entered a guilty plea and then appealed to the district court, which also

rejected his contention. We have jurisdiction pursuant to 28 U.S.C. § 1291 to

consider Cervantes-Ramirez’s appeal of those decisions, and we affirm.

      In a case consolidated for argument with this one, we held that 8 U.S.C. §

1325(a) is a regulatory offense, and knowledge of alienage is not an element of the

offense. United States v. Rizo-Rizo, 1 No. 20-50172, slip op. at 3 (9th Cir. Oct. 29,

2021). As a result, we reject Cervantes-Ramirez’s contention here and affirm his

conviction.

      AFFIRMED.




1
 The parties jointly moved to consolidate the cases for argument because they
“raise[d] identical legal issues,” and the briefs filed by Cervantes-Ramirez and
Rizo-Rizo advanced identical arguments.

                                         2